Prospectus Supplement August 1, 2016 Putnam Multi-Cap Growth Fund Prospectuses dated October 30, 2015 Effective September 1, 2016, the sub-section Annual fund operating expenses in the section Fees and expenses will be deleted in its entirety and replaced with the following: Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution and Total annual fund Share class Management fees† service (12b-1) fees Other expenses operating expenses Class A 0.56% 0.25% 0.26% 1.07% Class B 0.56% 1.00% 0.26% 1.82% Class C 0.56% 1.00% 0.26% 1.82% Class M 0.56% 0.75% 0.26% 1.57% Class R 0.56% 0.50% 0.26% 1.32% Class Y 0.56% N/A 0.26% 0.82% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Management fees are subject to a performance adjustment. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Effective September 1, 2016, the sub-section Example in the section Fees and expenses will be deleted in its entirety and replaced with the following: Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $678 $896 $1,131 $1,806 Class B $685 $873 $1,185 $1,940 Class B (no redemption) $185 $573 $985 $1,940 Class C $285 $573 $985 $2,137 Class C (no redemption) $185 $573 $985 $2,137 Class M $504 $828 $1,175 $2,152 Class R $134 $418 $723 $1,590 Class Y $84 $262 $455 $1,014 302150 8/16
